DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Constance Pielech on 03/25/2021.
The application has been amended as follows: 
Claim 1
A process for producing ethylene by ethane oxidative dehydrogenation, comprising:
(a) subjecting a stream comprising ethane to oxidative dehydrogenation conditions, comprising contacting ethane with oxygen in the presence of a catalyst comprising a mixed metal oxide, resulting in a stream comprising ethylene, unconverted ethane, water, carbon dioxide, unconverted oxygen, carbon monoxide and acetylene;
(b) removing water from at least part of the stream comprising ethylene, unconverted ethane, water, carbon dioxide, unconverted oxygen, carbon monoxide and acetylene resulting from step (a), resulting in a stream comprising ethylene, unconverted ethane, carbon dioxide, unconverted oxygen, carbon monoxide and acetylene;
(c) removing unconverted oxygen, carbon monoxide and acetylene from at least part of the stream comprising ethylene, unconverted ethane, carbon dioxide, unconverted oxygen, carbon monoxide and acetylene resulting from step (b), , wherein the removing unconverted oxygen, carbon monoxide and acetylene is carried out by oxidizing carbon monoxide and acetylene with unconverted oxygen into carbon dioxide;
(d) 
(e) 
(f) optionally recycling ethane from at least part of the stream comprising unconverted ethane resulting from step (e), to step (a).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. No prior art of record, individually or in combination, teaches or reasonably suggests a process for producing ethylene by ethane oxidative dehydrogenation, wherein the dehydrogenation effluent is subjected to a series of separation steps for successively removing (i) water, (ii) unconverted oxygen, carbon monoxide and acetylene, and (iii) carbon dioxide, in this order, wherein the removal step (ii) is carried out by oxidizing carbon monoxide and acetylene into carbon dioxide using the unconverted oxygen. 
Crone (US Pub. 2008/0221374), applied in the previous Office Action, is considered closest prior art. Crone teaches subjecting an oxidative dehydrogenation effluent to a series of separation steps for removing water, removing carbon monoxide (by oxidation), carbon dioxide, and unconverted alkane, as noted the previous Office Action. However, Crone is mainly directed to a process for producing propene from propylene and is silent with regard to having ethane in 
Arnold (US Pub. 2010/0256432), which is considered another closest prior art to the instant invention, discloses a process for oxidative dehydrogenation of ethane to produce ethylene. As illustrated in Fig. 1, Arnold teaches subjecting a dehydrogenation effluent (14) to various separation units, which include an oxygen elimination reactor (18) for combusting at least part of the remaining oxygen with CO and other combustibles, a quench unit (22) for separating a large portion of the water generated in the ODH and oxygen elimination reactors, a compression unit (30) for compressing the resulting product stream and removing additional water, a CO2 removal unit (26) for removing CO2, and a purification system for recovering ethylene from other hydrocarbons ([0107]-[0112]). However, while Arnold teaches conducting the oxygen elimination before the water removal (e.g., by the quench unit), the reference does not teach or suggest that the oxygen elimination can take place after the water removal step. The instant specification notes that there are advantages of operating the water removal before the oxygen removal (Spec. pg. 18). Specifically, the instant specification discloses that since water has already been removed before the oxygen and carbon monoxide removal step is performed, a stream having a relatively small volume can be processed downstream. Furthermore, the oxygen removal step, if operated before the water removal (as suggested in Arnold), would require a relatively high temperature due to the presence of water and could cause an undesired side reaction. With regard to the acetylene, Arnold does not teach or suggest that acetylene is oxidized into carbon dioxide in the oxygen elimination reactor. While Arnold suggests incorporating addition of H2 and a hydrogenation catalyst into the oxygen 
Simanzhenkov (US Pub. 2014/0249339), which is considered pertinent to the instant invention, discloses a process for oxidative dehydrogenation of ethane to ethylene, wherein the dehydrogenation effluent is initially passed to an oxygen scavenger (4, Fig. 1) to catalytically consume residual oxygen, followed by a liquid wash unit (5) to remove water ([0108]-[0109]). However, Simanzhenkov does not teach or reasonably suggest (i) the liquid wash step is conducted before the oxygen scavenging step, and (ii) acetylene is oxidized with the residual oxygen into carbon dioxide during the oxygen scavenging step.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694.  The examiner can normally be reached on Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON Y CHONG/Examiner, Art Unit 1772                                                                                                                                                                                                        


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772